DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/21 has been entered.  Claim(s) 1-5, 7-8, 16-18, 20-24 and 26-27 is/are pending and under examination.
Applicant’s amendments have overcome all drawing and specification objections from the previous Office Action mailed on 8/11/21.
Applicant’s amendments have overcome all rejections under 35 USC 112 from the previous Office Action mailed on 8/11/21.  However, the amendment has necessitated new grounds of rejection, set forth below.  
Applicant’s amendments have overcome all rejections under 35 USC 102 and 103 from the previous Office Action mailed on 8/11/21.  However, the amendment has necessitated new grounds of rejection, set forth below.
Claim Objections
Claims 1, 17 and 24 are objected to because of the following informalities: 
In claim 1, the end of the claim is missing a period.  In claim 17, there are two periods.  Appropriate correction is required.  
In claim 24, the phrase “wherein the table top comprises;” appears to end in a semicolon, which should instead be a colon.  Appropriate correction is required.
Examiner notes that claim 24 appears to have an amendment adding a period, but is not properly identified with underline.  


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)
Claims 1-5, 7-8, 16-18, 20-24 and 26-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 17, and 24 recite the limitation “a table top defined by a top side and an opposing bottom side, wherein the table top comprises: a computer; a first side that includes a computer touch screen controllably coupled to the computer; and a second side opposing the first side”.  Thus, the recited table top is “defined by” or “comprises” a plurality of sides.  It is unclear whether the recited “first side” and “second side opposing the first side” are referring to the same structure as the previously recited “top side” and “opposing bottom side”, or in addition to.  The claims do not distinguish these various sides structurally.  Therefore, claim 1, 17, 24, and the dependent claims thereof based on their incorporation by reference, are indefinite.
Claim 7 recites the limitation “wherein the table base comprises one or more slots or grooves configured to couple with the first bar to hold the table top at different angles”.  Claims 22 and 27 recite equivalent limitations.  First, the term “first bar” lacks sufficient antecedent basis in the claims.  This could be interpreted as referring to the first hinged adjustable bar of claim 1, or an entirely different bar not previously defined in the claims.  Second, it is unclear how one slot or groove allows a first bar to hold the table top at more than a single angle (i.e., at different angles as claimed), as a single slot or groove would only allow a single angle of the display.  Moreover, it is unclear how one or more slots or grooves are configured to couple with the first bar, as this configuration of structure is neither claimed nor disclosed in the written description as originally filed.  Therefore, claims 7, 22 and 27 are indefinite.
Claim 16 recites the term “air hockey hitting dice”.  This is an ambiguous term with no plain and customary meaning, nor is it further defined by the present application, either in the claims or 
Claim 18 recites the limitation “the table computer” which lacks sufficient antecedent basis in the claims.  
35 USC 112(a)
Claims 7, 16, 22 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites the limitation “wherein the table base comprises one or more slots or grooves configured to couple with the first bar to hold the table top at different angles”.  Claims 22 and 27 recite equivalent limitations.  The written description as originally filed does not provide support for this limitation.  At best, originally filed claim 7 states “wherein the said base of the table […] has slots or grooves on its sides or in the middle so as to hold the table top at different angles”.  This is consistent with originally filed drawings, including Figure 3.  This structure as originally disclosed, however, is not the same as the currently claimed one or more slots or grooves “configured to couple with the first bar” to hold the table top at different angles, which requires the slot or groove to be physically coupled with the first bar.  Originally filed claim 7 does not does not mention a bar in this configuration.  Therefore, claim 7, 22 and 27 are directed to new matter and the written description requirement is not met.
Claim 16 recites the term “air hockey hitting dice”.  This term appears to be nonsensical and does not have any real meaning, nor is it defined by the Applicant in the application as originally filed.  The specification merely refers to the term once, with no structural definition.  Therefore, the written description requirement is not met.
35 USC 112(d)
Claims 5, 21 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 21 and 26 recite the limitation “wherein the table top fits into or on the table base”.  However, claims 17 and 24, from which claim 21 and 25 respectively depend, already define the structure of the claimed invention as including “wherein the first hinged adjustable bar and the second hinged adjustable bar cooperatively allow 1800 pivoting of the table top between the first and second hinged adjustable bars so that a user can selectively place the first side of the table top horizontally in direct contact with the table base or to place the second side of the table top horizontally in direct contact with the table base”, thus requiring the table top to be capable of fitting in direct contact with the table base, thus being “on the table base”. Therefore, claims 21 and 26 do not further define the invention of claim 17 and 24 respectively.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 1-5 and 16 is/are rejected under 35 U.S.C. 103 as being obvious over US 2012/0250238 to CAO in view of US 6,286,440 to JYRINGI and US 6,553,919 to NEVIN.  
Regarding claim 1, CAO teaches a computerized table (Abstract; FIG. 1-4, ref. 100: Computer desk assembly with integrated display) comprising: a table top defined by a top side and an opposing bottom side (FIG. 1 and 4, ref. 20; par. 0012: computer comprising top and opposing bottom surface), wherein the table top comprises: a computer (FIG. 1 and 4, ref. 20; par. 0012-0013: all in one computer), a first side that includes a computer touch screen controllably coupled to the computer (FIG. 1-4, ref. 20; par. 0012-0013: display side of all in one computer comprising touch screen display); and a second side opposing the first side (FIG. 1-4, ref. 24; par. 0014: backside of the all in one computer, opposite the ; a table base comprising one or more legs (FIG. 1-4, ref. 12 and 14; par. 0012: body with four legs); a first pivoting structure that couples a first side of the table top to a corresponding first side of the table base (FIG. 2, ref. 19, 26; par. 0012-0013: all in one computer (i.e., table top) coupled on each side to table body (i.e., table base) by pivoting portion, including a first pivot portion on a first side); and a second pivoting structure that couples a second side of the table top to a second side of the table base (FIG. 2, ref. 19, 26; par. 0012-0013: all in one computer  (i.e., table top) coupled on each side to table body (i.e., table base) by pivoting portion, including a second pivoting portion on a second side); wherein the first pivoting structure and the second pivoting structure cooperatively allow 180 degrees pivoting of the table top between the first and second pivoting structure so that a user can selectively place the first side of the table top horizontally, facing upward, or to place the second side of the table top horizontally, facing upward (FIG. 1 and 4, ref. 20, 24; par. 0015: pivot portions on each side of computer, coupled to table body, allow computer to be rotated 180 degrees, such that either the touch screen display side or the backside of the all in one computer can selectively face upward, in a horizontal position wherein the upward facing surface of the computer is coplanar with the desktop, by a user moving the computer to the desired orientation, thus allowing the table to be used as either a computer desk or a regular desk when the computer is not in use).
Although CAO does not expressly disclose the legs as being adjustable (emphasis added), JYRINGI discloses a similar computer desk (Abstract) which includes adjustable legs that allow for user ergonomic preferences (col. 5, lines 53-55).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the legs adjustable, as taught by JYRINGI, into the computer desk of CAO, in order to allow the desk to be raised and lowered according to the user’s ergonomic preferences, thus improving user comfort.
Although CAO does not expressly disclose a first hinged adjustable bar that couples a first side of the table top to a corresponding first side of the table base; and a second hinged adjustable bar that couples a second side of the table top to a second side of the table base; wherein the first hinged adjustable bar and the second hinged adjustable bar cooperatively allow 180 degrees pivoting of the table top between the first and second hinged adjustable bars so that a user can selectively place the first side of the table top horizontally in direct contact with the table base or to place the second side of the table in direct contact with the table base (emphasis added), NEVIN discloses a similar computer desk (Abstract) comprising a first and second adjustable metal brackets (equivalent to the claimed bar) that is hinged at pins 36 and 40, and that couples a first and second side of Display B (equivalent to the claimed table top) to a corresponding first and second side of Article A (equivalent to the claimed table base) (col. 2, lines 42-col. 3, lines 5: brackets connected to and configured to rotate relative to Article A and Display B, and rotatable relative to a horizontal axis, thus being adjustable.).  Additionally, NEVIN discloses the pair of brackets (i.e., the first and second bars) cooperatively allow continuous angle adjustment to allow for any angular position (thus including 180 degrees pivoting) of Display B (i.e., the table top) between the first and second rotatable brackets (i.e., hinged adjustable bars) so that a user can selectively place the rear surface of the Display B (i.e., table top) horizontally in direct contact with Article A (i.e., the table base) or to place the work surface of Display B (i.e., the table top) horizontally in direct contact with the table base (col. 2, lines 1-4 and 42-col. 3, lines 5 and lines 12-27: use of friction bearings in conjunction with the pair of adjustable brackets, allow both angular and positional adjustment of the Display B relative to a horizontal axis defined by pins/bearings and the surrounding work surface.  When rotated, the brackets allow the display to rise above the work surface while simultaneously rotating to a desired viewing angle, thus allowing a user to adjust and maintain the Display in a desired, comfortable viewing angle/position during use while storing the display when not in use such that the rear surface 16 of the Display B matches the work surface 10 of Article A).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pair of adjustable brackets as taught by NEVIN above, for the pivot pins of CAO, in order to maximize adjustment capabilities of the display position relative to the computer desk by providing continuous angular adjustment while raise the display above the work surface and using frictional bearings to hold the angle/position, thus enhancing user comfort.
Regarding claim 2, CAO further teaches wherein the computer is powered by one or more of a battery or an electrical cable (par. 0012-0013: table body includes power supply system and cables for connecting the power supply and display), and wherein the tabletop comprises a shape that is one of a rectangle, square, oval, circle, triangle, pentagon, hexagon, heptagon, or octagon (FIG. 1 and 4, ref. 20, 24: showing display and backside of computer as rectangular).
Regarding claim 3, CAO teaches the elements above, but does not expressly disclose wherein the touch screen is water, scratch, and crack resistant.  However, Applicant did not traverse the OFFICIAL NOTICE taken by Examiner in the previous Office Action mailed 8/11/21 that these functionalities were well-known, routine and conventional in tablet computers before the effective filing date of the claimed invention. Thus, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.  Therefore, the previous rejection mailed 8/11/21 is maintained and made final.
Regarding claim 4, CAO teaches the elements above, but does not expressly disclose wherein the computer includes WIFI, Bluetooth, USB port. memory card port, voice activation, speakers headphone input, and one or more of facial recognition, finger printing, and wherein the touch screen is configured to invert images to be seen right side up from the top side and the bottom side of the table top and configured to be divided into two or more parts for use by multiple students.  However, Applicant did not traverse the OFFICIAL NOTICE taken by Examiner in the previous Office Action mailed 8/11/21 that these functionalities were well-known, routine and conventional in tablet computers before the effective filing date of the claimed invention. Thus, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.  Therefore, the previous rejection mailed 8/11/21 is maintained and made final.
Regarding claim 5, CAO further teaches wherein the bottom side comprises one or more of a magnetic surface, a chalkboard surface, or a plain table top surface (par. 0013: backside of computer similar to a desktop of the desk, and thus a plain table top surface).
Regarding claim 16, CAO teaches the elements above, but does not expressly disclose accessories including one or more of a screen sensitive vehicle, screen sensitive paint brushes, crayons, pencils, soft hammer, wireless mouse, air hockey hitting dice, wherein the accessories are configured to interact with the touch screen.  However, Applicant did not traverse the OFFICIAL NOTICE taken by Examiner in the previous Office Action mailed 8/11/21 that these functionalities were well-known, routine and conventional in tablet computers before the effective filing date of the claimed invention. Thus, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being obvious over US 2012/0250238 to CAO in view of US 6,286,440 to JYRINGI and US 6,553,919 to NEVIN, as applied to claim 1, respectively, in further view of US 5,979,337 to CLARK and NEVIN.  
Regarding claim 7, CAO teaches the elements above, but does not expressly disclose wherein the table base comprises indentations for storage of supplies, accessories, and wherein the table base comprises one or more slots or grooves configured to couple with the first bar to hold the table top at different angles.  
Regarding the limitation wherein the table base comprises indentations for storage of supplies, accessories, CLARK teaches a desk (Abstract) comprising the equivalent of a table base which includes a storage compartment in the working surface for storing pens and pencils, as well as drinking cup or small items such as paper clips, and a light storage compartment (col. 3, lines 62-67: portable desk having a working surface with storage compartments configured for storing supplies/accessories of the desk user).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storage compartments in the working surface of a desk, as taught by CLARK, into the modified computer desk of CAO, in order to provide designated storage locations for various supplies used by the desk user, thereby organizing the user’s desk.
Regarding the limitation wherein the table base comprises one or more slots or grooves configured to couple with the first bar to hold the table top at different angles, NEVIN discloses a plurality of grooves in the table body configured to hold the display at different angles (FIG. 4, ref. 48; col. 3, lines 6-11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate grooves in the table body as taught by NEVIN, into the modified computer desk of CAO, in order to provide predefined angular increments for adjusting the display angle and position relative to the work surface.  Although NEVIN does not expressly disclose the same arrangement of parts including one or more slots or grooves configured to couple with the first bar as claimed, rearranging the parts of CAO as modified by NEVIN’s adjustable bars to achieve the claimed 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being obvious over US 2012/0250238 to CAO in view of US 6,286,440 to JYRINGI and US 6,553,919 to NEVIN, as applied to claim 1, respectively, in further view of US 2010/0090075 to GRIFFIN.  
Regarding claim 8, CAO teaches the elements above, but does not expressly disclose wherein the adjustable height legs include wheels and a locking mechanism.  However, GRIFFIN teaches a related support for an adjustably mounted computer screen (Abstract; 0023) which includes four wheels and a locking means provided on at least one wheel (par. 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate lockable wheels as taught by GRIFFIN into the modified computer desk of CAO, in order to allow the computer desk to roll on a surface and be locked when in a desired position, thus further enhancing the ability to tailor the comfort level of the computer desk position to each user.

Claim(s) 17-18, 20-21, 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being obvious over US 2012/0250238 to CAO in view of US 6,286,440 to JYRINGI, US 6,553,919 to NEVIN and US 2014/0151523 to SUBBARAMAN.  
Regarding claim 17, CAO teaches a computerized table comprising: -5-a table top defined by a top side and an opposing bottom side, wherein the table top comprises: a computer, wherein the computer includes a touchscreen on a surface of the top side, and wherein the computer is disposed between the top side and the bottom side, wherein the bottom side comprises at least one of a magnetic surface, a chalkboard surface, or a plain table top surface; a table base; one or more legs coupled to the table base; a first pivoting structure that couples a first side of the table top to a corresponding first side of the table base; and a second pivoting structure that couples a second side of the table top to a second side of the table base; wherein the first pivoting structure and the second pivoting structure cooperatively allow 180 degrees pivoting of the table top between the first and second pivoting structure so that a user can selectively place the first side of the table top horizontally, facing upward, or to place the second side of the table top horizontally, facing upward. (See rejection of claim 1 above, incorporated herein by reference).
Although CAO does not expressly disclose one or more data ports communicatively coupled to the computer, one or more speakers communicatively coupled to the computer, one or more headphone jacks communicatively coupled to the computer, and one or more charging ports coupled to the computer, SUBBARAMAN teaches device for holding a tablet computer (Abstract; par. 0020) wherein the tablet computer is an iPad (par. 0008).  Examiner takes OFFICIAL NOTICE that an iPad is a well-known and conventional all in one computer, which inherently includes one or more data port(s), speaker(s), headphone jack(s), and charging port(s), each communicatively coupled to the processor of the iPad.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an iPad as an all in one computer as taught by SUBBARAMAN, as the all in one computer of CAO, as a simple substitution as one well-known and conventional type of all in one computer which includes the claimed features, thereby obtaining predictable results.
Although CAO does not expressly disclose a first hinged adjustable bar that couples a first side of the table top to a corresponding first side of the table base; and a second hinged adjustable bar that couples a second side of the table top to a second side of the table base; wherein the first hinged adjustable bar and the second hinged adjustable bar cooperatively allow 180 degrees pivoting of the table top between the first and second hinged adjustable bars so that a user can selectively place the first side of the table top horizontally in direct contact with the table base or to place the second side of the table top horizontally in direct contact with the table base (emphasis added), see rejection of claim 1 above, incorporated herein by reference.
Regarding claim 18, CAO teaches the elements above, but does not expressly disclose wherein the table computer is configured for wireless and wired internet access and software application execution and storage.  SUBBARAMAN teaches device for holding a tablet computer (Abstract; par. 0020) wherein the tablet computer is an iPad (par. 0008).  Examiner takes OFFICIAL NOTICE that it is well-known and conventional that an iPad is configured for wireless and wired internet access and software application execution and storage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an iPad configured for wireless and wired internet access and software application execution and storage as taught by SUBBARAMAN, as the all in one computer of CAO, as a simple substitution as one well-known and conventional type of all in one computer which includes the claimed features, thereby obtaining predictable results.  
Regarding claim 20, CAO teaches the elements above, but does not expressly disclose wherein the touch screen is configured for 3D capabilities.  SUBBARAMAN teaches device for holding a tablet computer (Abstract; par. 0020) wherein the tablet computer is an iPad (par. 0008).  Examiner takes OFFICIAL NOTICE that it is well-known and conventional that an iPad is configured for 3D capabilities.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an iPad configured for 3D capabilities as taught by SUBBARAMAN, as the all in one computer of CAO, as a simple substitution as one well-known and conventional type of all in one computer which includes the claimed features, thereby obtaining predictable results.  
Regarding claim 21, CAO further teaches wherein the table top fits into or on the table base (FIG. 1-4, ref. 20, 12: showing the computer fitting into the table body).
Regarding claim 23, CAO teaches the elements above, but does not expressly disclose wherein the touch screen is configured to invert images to be seen right side up from both sides of the table top and configured to be divided into two or more parts for use by multiple students.  However, see rejection of claim 4 above, incorporated herein by reference.
Regarding claim 24, CAO teaches a computerized table comprising: a table top defined by a top side and an opposing bottom side, wherein the table top comprises: a computer with a touch screen on a surface of the top side, wherein the computer is disposed between the top side and the bottom side, -7-wherein the bottom side comprises at least one of a magnetic surface, a chalkboard surface, or a plain table top surface; a table base; one or more legs attached to the table base; a first pivoting structure that couples a first side of the table top to a corresponding first side of the table base; and a second pivoting structure that couples a second side of the table top to a second side of the table base; wherein the first pivoting structure and the second pivoting structure cooperatively allow 180 degrees pivoting of the table top between the first and second pivoting structure so that a user can selectively place the first side of the table top horizontally, facing upward, or to place the second side of the table top horizontally, facing upward. (See rejection of claim 1 above, incorporated herein by reference).
Although CAO does not expressly disclose one or more data ports communicatively coupled to the computer, one or more speakers communicatively coupled to the computer, one or more headphone jacks communicatively coupled to the computer, and one or more charging ports coupled to the computer, wherein the computer is configured for wireless and wired internet access and software application execution and storage, see rejection of claim 17 and 18 above, incorporated herein by reference.
Although CAO does not expressly disclose a first hinged adjustable bar that couples a first side of the table top to a corresponding first side of the table base; and a second hinged adjustable bar that couples a second side of the table top to a second side of the table base; wherein the first hinged adjustable bar and the second hinged adjustable bar cooperatively allow 180 degrees pivoting of the table top between the first and second hinged adjustable bars so that a user can selectively place the first side of the table top horizontally in direct contact with the table base or to place the second side of the table top horizontally in direct contact with the table base (emphasis added), see rejection of claim 1 above, incorporated herein by reference.
Regarding claim 26, CAO further teaches wherein the table top fits into or on the table base (see rejection of claim 21 above, incorporated herein by reference.

Claim(s) 22 and 27 is/are rejected under 35 U.S.C. 103 as being obvious over US 2012/0250238 to CAO in view of US 6,286,440 to JYRINGI, US 6,553,919 to NEVIN and US 2014/0151523 to SUBBARAMAN, as applied to claim 17 and 24 respectively above, in further view of US 5,979,337 to CLARK.
Regarding claim 22, CAO teaches the elements above, but does not expressly disclose wherein the table base comprises one or more slots or grooves configured to couple with the one or more bars to hold the table top at different angles.  However, see rejection of claim 7 above, incorporated herein by reference.
Regarding claim 27, CAO teaches the elements above, but does not expressly disclose wherein the table base comprises one or more slots or grooves configured to couple with the one or more bars to hold the table top at different angles.  However, see rejection of claim 7 above, incorporated herein by reference.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715